NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              LASERFACTURING, INC.
        AND  THE TWENTYFIRST CENTURY
                   CORPORATION
      (doing business as TC Arts & Laserfactures),
                  Plaintiffs-Appellants,
                           v.
        OLD CARCO LIQUIDATION TRUST,
               Defendant-Appellee.
              __________________________

                      2009-1013
              __________________________

   Appeal from the United States District Court for the
Southern District of Texas in Case No. 4:07-CV-00207,
Judge Melinda Harmon
                 _____________________

              Decided: September 17, 2012
                 _____________________

   EDWARD E. GOLDSTEIN, Goldstein, Faucett & Prebeg,
LLP, of Houston, Texas, for plaintiffs-appellees. With
him on the brief was CALIFF T. COOPER,

    JENNIFER L. SWIZE, Jones Day, of Washington, DC, for
defendant-appellee.
LASERFACTURING   v. OLD CARCO                             2




   FRANK C. CIMINO, JR., Dickstein Shapiro LLP, of
Washington, DC for amicus curiae Chrysler Group, LLC.
With him on the brief was MEGAN S. WOODWORTH.
              __________________________

 Before RADER, Chief Judge, BRYSON and PROST, Circuit
                        Judges
RADER, Chief Judge.
    The United States District Court for the Southern
District of Texas, on summary judgment, determined that
DaimlerChrysler Corporation (“DaimlerChrysler”) did not
infringe U.S. Patent No. 5,595,670 (the ’670 patent)
owned by Laserfacturing Inc. and The Twentyfirst Cen-
tury Corporation d/b/a TC Arts & Laserfactures (collec-
tively “Laserfacturing”). Because the trial court correctly
construed the claim term “sheet” and properly discerned
no infringement, this court affirms.
                             I.
    The ’670 patent discloses a method of welding using a
laser or electron beam. See ’670 patent at col. 4 ll. 18-22.
The invention discloses ways to weld more quickly and
with fewer defects by focusing the welding beam in an
oblong shape. Id. at col. 4 ll. 18-22. The independent
asserted claim reads:
   1. A method of welding using a high energy den-
   sity radiation beam comprising the steps of:
   (a) providing 1) a pair of sheets to be welded to-
   gether with the sheets being constructed of a ma-
   terial having a Pdens min characteristic value
   with Pdens min being the minimum average
   power density of a high energy density radiation
   beam focused as a beam spot on at least one of the
3                             LASERFACTURING   v. OLD CARCO


    sheets necessary to achieve deep penetration key-
    hole welding for the type of sheet material being
    welded in Watts per square centimeter, 2) a high
    energy density radiation beam source capable of
    generating a high energy density radiation beam
    having an average power, P, of at least one kilo-
    watt and which is great enough to achieve deep
    penetration keyhole mode welding for the mate-
    rial being welded, and 3) a beam delivery system
    capable of focusing the beam into an oblong
    shaped spot onto at least one of the sheets;
    (b) positioning one sheet in close proximity to the
    other sheet forming a weld line;
    (c) focusing the high energy density radiation
    beam into an oblong focused beam spot shape hav-
    ing a longitudinal length, L, in millimeters, and a
    width, w, in millimeters, such that the focused
    beam spot width, w, satisfies:
       w2 ≤ (P/15) * (106/Pdens min)
    and the length, L, of the oblong focused beam spot
    is within the following limits:
       1.5*w ≤ L ≤ (P/w) * (10/Pdens min)
    (d) training the oblong focused beam spot onto at
    least one of the sheets for welding the one sheet to
    the other sheet, and wherein a longitudinal axis of
    the oblong focused beam spot is acutely angled
    within the range of +45 degrees from a direction
    parallel to a direction tangent to the weld line;
    and
    (e) moving the beam relative to at least one of the
    sheets in a welding direction along the weld line
    at a welding speed of at least two meters per min-
    ute.
LASERFACTURING   v. OLD CARCO                            4


Id. at col. 20 ll. 50 - col. 21 ll. 24 (emphasis added to
disputed term).
    Laserfacturing alleges that three of DaimlerChrysler’s
laser welding stations at its transmission manufacturing
plants infringe the ’670 patent. The court held a claim
construction hearing to address several disputed claim
terms, including the term “sheet.”         DaimlerChrysler
proposed that “sheet” means a “broad thin piece of mate-
rial with generally uniform thickness” while Laserfactur-
ing proposed “element to be welded.” DaimlerChrysler
also moved for summary judgment of non-infringement
based on its proposed construction of “sheet,” arguing that
it welds “transmissions” not “broad thin pieces of material
each with generally uniform thickness.” In response,
Laserfacturing attacked both the motion as premature
and DaimlerChrysler’s proposed construction as incorrect.
The district court adopted DaimlerChrysler’s construction
and granted summary judgment of non-infringement.
The trial court reasoned that the welded “transmission” is
not a “sheet” under the court’s construction. Moreover the
district court discerned that the accused devices do not
practice at least one limitation of the asserted claim.
Laserfacturing appeals only the construction of “sheets.”
                            II.
     As a preliminary matter, this court examines jurisdic-
tion. After this appeal was instituted, DaimlerChrysler
filed for Chapter 11 bankruptcy protection. This court
stayed the appeal pending resolution of the bankruptcy
proceedings. During the bankruptcy proceedings, Daim-
lerChrysler became known as Chrysler LLC, which be-
came known as Old Carco. The Liquidation Trust is Old
Carco’s successor-in-interest. Old Carco and Laserfactur-
ing filed a joint stipulation requesting this court to pro-
ceed with this appeal. The bankruptcy court approved
5                             LASERFACTURING   v. OLD CARCO


that stipulation. Following Laserfacturing’s request, this
court reinstated the appeal.
    Chrysler Group LLC, who purchased substantially all
of the Liquidation Trust’s operating assets, submitted an
amicus curiae brief urging this court to dismiss for lack of
jurisdiction. Chrysler contends the appeal is moot because
Laserfacturing stipulated that it waived its claim against
the estate relating to the current litigation.
     The stipulated waiver, however, does not resolve the
parties’ infringement dispute. As this court explained in
Kimberly-Clark Corp. v. Procter & Gamble Distribution
Co., settlements generally render a case moot, unless “the
case as a whole remains alive because other issues have
not become moot.” 973 F.2d 911, 914 (Fed. Cir. 1992)
(citing Local No. 8–6, Oil, Chem. & Atomic Workers Int’l
Union v. Missouri, 361 U.S. 363, 368–69 (1960) and
quoting Univ. of Texas v. Camenisch, 451 U.S. 390, 394
(1981).) In the present case, the stipulation does not
address the issue of infringement, which could have
downstream effects on the parties or their successors;
accordingly, the issue remains live and in dispute. Be-
cause the question of infringement is not moot, this court
has jurisdiction under 28 U.S.C. § 1295.
                            III.
     Claim construction is an issue of law which this court
reviews without deference. Markman v. Westview In-
struments, 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)
aff’d 517 U.S. 370 (1996). The best evidence of the proper
meaning of a claim term is the patent itself, and the
prosecution history if available. Id. A claim term is
typically construed as it would be by one of ordinary skill
in the art in the context of the entire patent. Phillips v.
AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en
banc). In order to help determine how one of ordinary
LASERFACTURING   v. OLD CARCO                              6


skill in the art would interpret a claim term, the court
may consider extrinsic sources that inform the judge on
the relevant scientific principles and state of the art.
InnovalPure Water, Inc. v. Safari Water Filtration Sys.,
Inc., 318 F.3d 1111, 1116 (Fed. Cir. 2004). If the patentee
clearly defines a claim term in the specification differently
from what the word would ordinarily mean, the patentee’s
definition governs. CCS Fitness, Inc. v. Brunswick Corp.,
288 F.3d 1349, 1366 (Fed. Cir. 2002).
     Laserfacturing argues the specification supports its
broad construction of “sheet” as an “element to be
welded.” Laserfacturing contends the patent’s welding
descriptions are not limited to the court’s construction of a
“broad thin piece of material with generally uniform
thickness” and references the patent’s description of
welding in the prior art for support. ’670 patent at col. 1
ll. 22-26 (“For example, when laser welding metal sheets,
the suitable welding speeds that can be achieved are
typically a direct function of the penetration depth re-
quired. Hence, as sheet thickness increases welding
speed typically decreases.”). Laserfacturing argues the
art of welding is only concerned with the region being
welded and the court’s limitation restricting the word
“sheet” to objects having uniform thickness is arbitrary,
improperly narrow, and limited to the certain embodi-
ments disclosed in the specification. Laserfacturing also
contends the patent’s use of the term “workpiece” sup-
ports its broad construction of “sheets” as simply the
material that is being welded.
     The specification’s references to other various mate-
rial shapes do not require an all-inclusive construction of
“sheets.” As the district court noted, all “sheets” are
“workpieces” but not all “workpieces” are “sheets.” The
patent consistently discusses the term “sheets” according
to its plain and ordinary meaning. By staying within the
7                              LASERFACTURING   v. OLD CARCO


term’s customary use, the intrinsic record does not sup-
port a definition that reaches beyond or differs from what
one of ordinary skill in the art understands as “sheets.”
Moreover, a broad meaning of the term would discount
the claim’s choice of the word “sheets.” Thus, the lan-
guage of the claim itself supports the trial court’s con-
struction.
     The district court accurately referenced the specifica-
tion and reviewed the term’s use in the specification to
support its reading of the claim. The district court quoted
three parts of the patent as support for its construction.
The first sets out the preferred thickness of the sheet
material, “[p]referably, the sheet material to be welded
using this invention has a thickness of at least 0.5 milli-
meters . . . and the maximum sheet thickness is no
greater than about 5 millimeters.” ’670 patent at col. 8 ll.
54-57. The second describes the preferred starting mate-
rial, “this method of welding . . . can preferably be imple-
mented for use with . . . sheets uncoiled from coiled stock.”
Id. at col. 8 ll. 12-16. The third describes the preferred
shape after the welding process, “[a]fter welding, the
sheets . . . preferably form a blank that can be formed
using conventional forming methods such as bending,
deep drawing . . . or another shaping or forming process.”
The district court reasoned that using the term “sheet” in
claims made it clear the material at issue was something
“broad and thin” because broad, thin materials may more
easily undergo “bending, . . . another shaping or forming
process” and “uncoiled from coiled stock.” The court
further noted the specification was consistent with the
term’s plain and ordinary meaning.
   The district court’s construction was well-reasoned
and supported by the ’670 patent. The district court did
not import the specification’s limitations or preferred
embodiments. Instead, the court gave meaning to the
LASERFACTURING   v. OLD CARCO                           8


term as it was used throughout the specification. In
addition, the trial court’s claim construction does not
depart from a customary understanding of the term in
this area of art. The record does not support construing
“sheets” to include any and all elements that may be
welded together. Therefore, the district court’s construc-
tion is consistent with the term’s use in the ’670 patent
and its ordinary and customary meaning. Accordingly,
the district court’s determination is affirmed.
                       AFFIRMED